ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2013-11-11_JUD_01_ME_02_FR.txt.                                                                                                 322




                                        OPINION INDIVIDUELLE
                                  DE M. LE JUGE CANÇADO TRINDADE

                 [Traduction]

                                                 table des matières

                                                                                         Paragraphes

                       I. Introduction                                                         1-3
                      II. Les causes de la résurgence du différend                            4-12
                     III. Quelques précisions sur des points de terminologie et
                          d’herméneutique13-18
                     IV. Les incidents (survenus de 2007 à 2011) qui ont conduit le
                         Cambodge à déposer une demande en indication de mesures
                         conservatoires et une demande en interprétation de
                         l’arrêt de 1962                                                     19-27
                      V. Les mesures conservatoires de protection indiquées par la
                         Cour en 2011                                                        28-33
                     VI. Ce qu’ont dit les Parties au sujet de l’exécution de
                         l’ordonnance en indication de mesures conservatoires de
                         protection rendue par la Cour                                       34-37
                     VII. L’obligation incombant aux États en cause de s’abstenir
                          de la menace ou de l’emploi de la force et de régler leur
                          différend par des moyens pacifiques                                38-42
                 VIII. L’indissociabilité de l’exposé des motifs et du dispositif            43-61

                          1. Aperçu de la jurisprudence de la Cour de La Haye (la CPJI
                             et la CIJ) en la matière                                        45-49
                          2. Raisons invoquées et effort de persuasion                       50-51
                          3. L’importance, reconnue de longue date, d’un raisonnement
                             juridique rigoureux                                             52-61
                     IX. Observations finales                                                62-67

                                                         *




                                                                                                 45




8 Ord 1050.indb 87                                                                                     25/06/14 13:11

                        demande en interprétation (op. ind. cançado trindade)               323

                                               I. Introduction

                    1. J’ai souscrit, par mon vote, à l’interprétation que la Cour internatio-
                 nale de Justice (CIJ) a donnée de son arrêt de 1962 en l’affaire du Temple
                 de Préah Vihéar (Cambodge c. Thaïlande). Néanmoins, je relève que la
                 Cour n’a pas exposé et développé explicitement toutes les considérations
                 qui me paraissent l’avoir conduite à sa décision, et, vu la haute impor-
                 tance que j’attache à ces considérations, je me vois dans l’obligation d’ex-
                 poser dans la présente opinion ce qui constitue le fondement de ma
                 position les concernant. J’estime accomplir ainsi mon devoir au service de
                 la justice internationale.


                    2. Je traiterai pour commencer des causes de la résurgence du diffé-
                 rend, puis j’aborderai quelques points de terminologie et d’herméneutique
                 qu’il me paraît utile de préciser. Je rappellerai ensuite brièvement les inci-
                 dents (survenus de 2007 à 2011) qui ont conduit le Cambodge à saisir
                 simultanément la Cour d’une demande en indication de mesures conser-
                 vatoires et d’une demande en interprétation de son arrêt de 1962, et je
                 rappellerai également ce que les Parties ont dit dans leurs écritures
                 ­
                 et leurs plaidoiries en ce qui concerne l’exécution des mesures conserva-
                 toires i­ndiquées par la Cour. Je m’appuierai sur les écritures et les plaidoi-
                 ries des Parties en la présente affaire relative à l’interprétation de l’arrêt
                 de 1962.
                    3. Après avoir rappelé les principes fondamentaux de droit internatio-
                 nal qui étaient en jeu, je traiterai de l’indissociabilité de l’exposé des
                 motifs et du dispositif d’un arrêt. Je donnerai tout d’abord un aperçu de
                 la ­jurisprudence en la matière de la Cour de La Haye (la CPJI et la CIJ) ;
                 j’aborderai ensuite le rôle que les raisons invoquées et les efforts de per-
                 suasion jouent dans un raisonnement juridique ; enfin, j’insisterai sur l’im-
                 portance, reconnue depuis bien des siècles, que revêt un raisonnement
                 juridique rigoureux, ce qui me permettra de mieux cerner le lien étroit qui
                 existe entre l’exposé des motifs et le dispositif d’un arrêt. Je terminerai en
                 exposant mes observations finales.


                              II. Les causes de la résurgence du différend

                    4. Je relève tout d’abord que, dans leurs écritures et plaidoiries en la
                 présente affaire concernant l’interprétation de l’arrêt de 1962, les Parties
                 ont elles‑mêmes traité des causes de la résurgence de leur différend. Ainsi,
                 lors des audiences (le 15 avril 2013), le Cambodge, considérant dans leur
                 dimension temporelle les faits qui constituaient le contexte de la contesta-
                 tion l’opposant à la Thaïlande, a déclaré ce qui suit :
                        « Entre 1970 et 2007, [cette contestation] est restée latente, dans un
                      premier temps, en raison de la guerre civile qui faisait rage au Cam-

                                                                                             46




8 Ord 1050.indb 89                                                                                 25/06/14 13:11

                           demande en interprétation (op. ind. cançado trindade)                  324

                         bodge, puis, lorsque des Cambodgiens s’installèrent paisiblement
                         autour du temple et dans ses environs, parce que la Thaïlande ne
                         protesta pas, si l’on excepte des plaintes occasionnelles concernant la
                         pollution. Ce n’est qu’en 2007‑2008 qu’il y a eu résurgence de la
                         contestation, due à ce que la Thaïlande s’opposait à l’inscription du
                         temple [par l’UNESCO] sur la liste du patrimoine mondial, et avait
                         publié une nouvelle carte « secrète » … Après ces incidents, le Cam-
                         bodge a protesté contre cette carte. » 1
                    5. Dans sa requête introductive d’instance (déposée le 28 avril 2011), il
                 affirmait ce qui suit :
                            « A la suite des accords de Paris de 1991, de la fin définitive du
                         conflit avec le mouvement des Khmers rouges en 1998, et de la
                         consolidation d’un gouvernement démocratique effectif au Cam-
                         bodge ayant la capacité de conduire des relations normales et apai-
                         sées avec ses voisins et au‑delà, des étapes furent franchies de manière
                         à initier un processus bilatéral entre le Cambodge et la Thaïlande
                         qui, si cela avait fonctionné de la manière que le Cambodge espérait,
                         aurait conduit à l’établissement d’une situation stable grâce à laquelle
                         l’application de l’arrêt de 1962 de la Cour aurait été pleinement pos-
                         sible. Le moyen principal en était le processus de démarcation de la
                         frontière entre les deux Etats … Si ce processus avait pu être mené
                         avec succès à son terme, comme le Cambodge le souhaitait, il aurait
                         supprimé ipso facto la possibilité d’un différend comme celui qui
                         concerne l’interprétation à propos du régime territorial dans la zone
                         spécifique dans laquelle le temple de Préah Vihéar est situé. Ce n’est
                         qu’à la suite de l’opposition de la Thaïlande au processus pour l’ins-
                         cription en 2008 du temple sur la liste du patrimoine mondial
                         de l’UNESCO qu’il est devenu clair pour le Cambodge que ce pro-
                         cessus n’avait aucune chance réaliste d’aboutir sans une inter­
                         prétation claire et autorisée de la Cour sur le sens et la portée
                         de l’arrêt de 1962. Le Cambodge ne pense pas que la Cour puisse
                         considérer de manière défavorable le fait que le Cambodge a exploré
                         l’ensemble des possibilités bilatérales avant d’en arriver à la conclu-
                         sion qu’il existait une interprétation fondamentalement différente de
                         celle de son voisin quant au sens et la portée de l’arrêt de 1962, qui
                         ne ­pourrait être tranchée que par le moyen de la présente requête en
                         interprétation. » 2
                   6. Dans sa requête 3, puis dans sa réponse (déposée le 8 mars 2012) 4
                 aux observations de la Thaïlande, le Cambodge affirmait avec insis-
                 tance que la contestation l’opposant à la Thaïlande ne s’était ravivée

                     1Audience publique du 15 avril 2013, CR 2013/1, p. 74, par. 86.
                     2Requête introductive d’instance, déposée par le Cambodge le 28 avril 2011, p. 25,
                 par. 30.
                    3 Ibid., par. 12, 15 et 17.
                    4 Réponse du Cambodge, par. 2.9, 2.23, 2.90‑2.91, 2.104 et 4.60.



                                                                                                    47




8 Ord 1050.indb 91                                                                                        25/06/14 13:11

                         demande en interprétation (op. ind. cançado trindade)                         325

                 que lorsqu’il avait demandé en 2007 à l’UNESCO l’inscription du
                 temple de Préah Vihéar sur la liste du patrimoine mondial, demande qui
                 avait abouti en 2008, et que les Parties reconnaissaient ne pas être d’ac-
                 cord sur l’interprétation de l’arrêt de 1962. La Thaïlande, dans ses obser-
                 vations écrites déposées le 21 novembre 2011 5, faisait observer que l’arrêt
                 de 1962 par lequel la Cour avait tranché la question de la souveraineté sur
                 le temple de Préah Vihéar, qu’elle ne contestait pas, avait créé une situa-
                 tion dont il fallait tenir compte pour la délimitation et la démarcation de
                 sa frontière avec le Cambodge dans la zone du temple.

                    7. La Thaïlande faisait de plus observer qu’en 2004 un conseil ministé-
                 riel constitué conjointement par le Cambodge et elle‑même s’était réuni à
                 Bangkok pour examiner la possibilité, pour les deux pays, de « soumettre
                 ensemble » à l’UNESCO une proposition d’inscription du temple sur la
                 liste du patrimoine mondial, mais que, « cette même année, le Cambodge,
                 sans en informer la Thaïlande, soumettait unilatéralement à l’UNESCO
                 une proposition en ce sens » 6. Dans son supplément d’information (déposé
                 le 21 juin 2012), la Thaïlande ajoutait que le Cambodge espérait ainsi
                 « élargir le sens du terme « environs » » figurant au deuxième point du
                 dispositif de l’arrêt de 1962, en vue d’obtenir l’inscription du temple
                 ­
                 par l’UNESCO sur la liste du patrimoine mondial « sans l’indispensable
                 coopération de la Thaïlande » 7.
                    8. Le Cambodge et la Thaïlande ont repris leurs arguments durant la
                 procédure orale (avril 2013). Selon le Cambodge, l’inscription du temple
                 sur la liste du patrimoine mondial était à l’origine des « actes d’agression
                 armée » perpétrés par la Thaïlande contre « le Cambodge, faiblement
                 armé » 8. La Thaïlande, pour sa part, affirmait que « la demande d’ins­
                 cription unilatérale du temple sur la liste du patrimoine mondial de
                 l’UNESCO, en 2007, a[vait] de nouveau envenimé la situation » 9.

                   9. La contestation soumise à la Cour avait été portée à l’attention du
                 Conseil de sécurité des Nations Unies. Il ressort clairement des arguments
                 avancés par les Parties dans leurs lettres de juillet 2008 au président
                 du Conseil de sécurité (M. Le Luong Minh) qu’elles ont fait état de leurs
                 divergences peu après l’inscription du temple sur la liste du patri-
                 moine mondial à la demande du Cambodge. Dans sa lettre datée du
                 19 juillet 2008, adressée au président du Conseil de sécurité, le représen-
                 tant permanent du Cambodge auprès de l’Organisation des Nations Unies
                 dénonçait la « provocation militaire thaïlandaise » visant à « créer sur le

                     5Observations écrites de la Thaïlande, par. 4.69, 4.75, 4.110 et 7.1.
                     6Ibid., par. 1.21.
                    7 Supplément d’information de la Thaïlande, par. 5.5.
                    8 Audience publique du 15 avril 2013, CR 2013/1, p. 17‑18, par. 7‑8. Le Cambodge a

                 de plus soutenu que la Thaïlande n’avait « jamais réellement accepté la solution de l’arrêt
                 de 1962 » (ibid., p. 18, par. 9).
                    9 Audience publique du 17 avril 2013, CR 2013/3, p. 63, par. 26.



                                                                                                         48




8 Ord 1050.indb 93                                                                                             25/06/14 13:11

                            demande en interprétation (op. ind. cançado trindade)                            326

                 sol cambodgien » une zone de chevauchement de facto « qui n’a[vait]
                  aucun fondement légitime », en violation de « la souveraineté et de l’inté-
                 grité territoriales » du Cambodge 10.
                    10. La Thaïlande, de son côté, dans une lettre datée du 21 juillet 2008,
                 adressée au président du Conseil de sécurité par son représentant perma-
                 nent auprès des Nations Unies, affirmait que, par son arrêt de 1962,
                 la Cour « n’avait en aucun cas déterminé l’emplacement de la frontière
                 entre le Cambodge et la Thaïlande », et soutenait que « le différend
                 ­soumis à la CIJ dans cette affaire se limitait à la question de la sou­
                  veraineté sur la région du temple de Préah Vihear » et que « l’emplace-
                 ment de la frontière terrestre [devait] encore être déterminé conformément
                 au droit international » 11.
                    11. Il ressort des positions des Parties (voir également ci‑après) que la
                 présente affaire est une affaire non pas de délimitation ou de démarcation,
                 mais de souveraineté territoriale. Dans son arrêt du 15 juin 1962, la Cour
                 parle indifféremment de « la souveraineté territoriale du Cambodge sur la
                 région du temple de Préah Vihéar » 12, de « la souveraineté dans la zone du
                 temple » 13 et de « la souveraineté sur le temple » 14. De même, les expres-
                 sions « région contestée », « souveraineté sur Préah Vihéar » et « temple
                  ou … zone du temple » sont employées indifféremment dans l’arrêt 15. On
                 ne peut qu’en retirer l’impression que quelques précisions sur des points
                 de terminologie et d’herméneutique s’imposent (voir ci‑après).

                     12. Avant d’aborder ce volet de mon propos, j’ajouterai simplement
                 qu’à mon sens la question en cause est celle de la souveraineté territo-
                 riale qui doit être exercée pour assurer la sécurité des populations
                 locales ­relevant de la juridiction de l’une ou l’autre des Parties à la
                 lumière des principes fondamentaux de droit international, dont celui du
                 règlement pacifique des différends internationaux et celui qui interdit
                 la menace ou l’emploi de la force (voir la section VII ci‑après).
                 Cette ­souveraineté territoriale doit être exercée par chacun des deux Etats
                 concernés en étroite coopération avec l’autre, en sa qualité de partie à la
                 ­Convention du patrimoine mondial, aux fins de la préservation, au profit
                  (culturel) de l’humanité, du temple qui est désormais inscrit sur la liste de
                  l’UNESCO.

                     10   Requête introductive d’instance, annexe 2, p. 43, 45.
                     11   Ibid., annexe 4, p. 91 et 95. La Thaïlande ajoutait que
                          « l’inscription du temple de Préah Vihéar sur la liste du patrimoine mondial ne
                          préjuge[ait] en rien les droits de la Thaïlande concernant son intégrité et sa souverai-
                          neté territoriales ainsi que le levé et la démarcation d’une frontière terrestre dans la
                          zone et la situation juridique de la Thaïlande » (ibid., p. 99).
                    12 Temple de Préah Vihéar (Cambodge c. Thaïlande), fond, arrêt, C.I.J. Recueil 1962,

                 p. 14 (dernier paragraphe).
                    13 Ibid., p. 17 (premier paragraphe) et p. 29 (premier paragraphe).
                    14 Ibid., p. 21 (deuxième paragraphe).
                    15 Ibid., p. 36 (trois paragraphes).



                                                                                                               49




8 Ord 1050.indb 95                                                                                                   25/06/14 13:11

                            demande en interprétation (op. ind. cançado trindade)          327

                            III. Quelques précisions sur des points de terminologie
                                             et d’herméneutique

                    13. Il me paraît à ce stade utile d’apporter brièvement quelques préci-
                 sions sur des points de terminologie et d’herméneutique, afin de mieux
                 éclairer les causes de la résurgence du différend porté en 1962 devant la
                 Cour, qui décidément semble résister au passage du temps. Dans le pre-
                 mier point du dispositif de son arrêt du 15 juin 1962, la Cour a dit : « le
                 temple de Préah Vihéar est situé en territoire relevant de la souveraineté
                 du Cambodge » ; dans le deuxième point, elle a en conséquence énoncé la
                 décision suivante : « la Thaïlande est tenue de retirer tous les éléments de
                 forces armées ou de police ou autres gardes ou gardiens qu’elle a installés
                 dans le temple ou dans ses environs situés en territoire cambodgien » 16.
                    14. Il ressort clairement du premier point du dispositif que le différend
                 portait sur la souveraineté territoriale, et non pas sur la délimitation ou la
                 démarcation de la frontière. Au deuxième point, il eût peut‑être été sou-
                 haitable que, pour désigner le lieu d’où la Thaïlande devait retirer ses
                 troupes et ses forces de police, la Cour emploie un terme autre que « envi-
                 rons », qui est un peu vague. Il se peut cependant que la Cour, il y a un
                 demi‑siècle, ait préféré rester vague.
                    15. Il me semble fort possible qu’elle ait décidé de retenir un terme qui
                 ne soit pas trop précis. Si elle avait voulu que l’obligation faite à la Thaï-
                 lande de retirer ses troupes et ses forces de police s’applique uniquement
                 au terrain où se trouvent le temple ou ses « ruines », sa décision se serait
                 prêtée à une interprétation plus étroite, selon laquelle des troupes thaï-
                 landaises pouvaient rester stationnées devant l’enceinte du temple ou
                 autour de celle‑ci. Pareille interprétation se serait heurtée à une impossi-
                 bilité pratique, car elle aurait rendu le temple inaccessible au personnel
                 non militaire cambodgien. Même si la Cour, dans son arrêt de 1962, n’a
                 pas défini précisément en quoi consistent les « environs » du temple, j’es-
                 time donc qu’il importe d’interpréter le terme « environs » comme dési-
                 gnant une zone telle que le personnel non militaire cambodgien puisse
                 accéder au temple et en sortir.
                    16. Il importe également, à mon sens, que le terme « environs », tel qu’il
                 est employé dans le deuxième point du dispositif, soit de plus interprété
                 comme définissant l’étendue de l’obligation de retrait des troupes et des
                 forces de police, afin que soit respecté dans le temple et dans ses « envi-
                 rons » le principe fondamental, s’imposant à l’une et l’autre Partie, qui
                 interdit la menace ou l’emploi de la force. Par quelque ironie du sort, c’est
                 l’inscription par l’UNESCO du temple sur la liste du patrimoine mondial
                 qui a déclenché les affrontements à l’origine de la résurgence du différend
                 porté devant la Cour en 1962, sous la forme d’une contestation portant
                 principalement sur l’interprétation du terme « environs » et sur l’obliga-
                 tion de « retrait » des éléments de forces armées ou de police.


                     16   C.I.J. Recueil 1962, p. 36‑37.

                                                                                            50




8 Ord 1050.indb 97                                                                                25/06/14 13:11

                          demande en interprétation (op. ind. cançado trindade)                               328

                    17. Etymologiquement, le verbe « se retirer/to withdraw » remonte à la
                 fin du XIIe et au XIIIe siècle (il est tiré du verbe latin retrahere, qui signi-
                 fie s’éloigner/to retract). Il a depuis été employé dans le sens de « s’éloi-
                 gner d’un lieu » ou de « quitter un lieu ou une position » 17. Le verbe est
                 apparu dans différents contextes, dont celui des questions de souveraineté
                 territoriale, comme dans le cas du différend qui s’est ravivé entre le Cam-
                 bodge et la Thaïlande, mais il n’a pas été employé à propos de la délimi-
                 tation d’un territoire ou de la démarcation de ses limites. Cette constatation
                 vaut pour le langage employé dans le dispositif de l’arrêt de 1962 (voir
                 ci‑dessus).
                    18. Pour l’interprétation de cet arrêt, la Cour a eu raison de dire :

                       « [l]orsqu’un différend relatif à une question de souveraineté territo-
                       riale a été tranché et que l’incertitude a été levée, chacune des parties
                       doit s’acquitter de bonne foi de l’obligation qu’a tout Etat de respec-
                       ter l’intégrité territoriale des autres Etats. De même, les Parties ont
                       l’obligation de régler par des moyens pacifiques tout différend qui les
                       oppose » (arrêt, par. 105).
                 Elle a relevé que la Thaïlande avait dûment reconnu qu’elle était soumise
                 à l’obligation continue de respecter l’intégrité du territoire du Cambodge
                 (ibid., par. 51 et 105), y compris l’éperon de Preah Vihéar.



                      IV. Les incidents (survenus de 2007 à 2011) qui ont conduit
                     le Cambodge à déposer une demande en indication de mesures
                           conservatoires et une demande en interprétation
                                           de l’arrêt de 1962

                   19. Une série d’incidents survenus de 2007 à 2011 a conduit le Cam-
                 bodge à déposer une demande en indication de mesures conservatoires de
                 protection et une demande en interprétation de l’arrêt de 1962 ; il a relaté
                 ces incidents dans sa requête, déposée, je le rappelle, le 28 avril 2011. Le
                 17 mai 2007, le premier ministre thaïlandais a élevé une protestation
                 contre le plan de zonage (publié le 10 novembre 2006) que le Cambodge

                     17 Voir Dictionnaire historique de la langue française (Alain Rey, dir. publ.), 3e éd., Paris,

                 Dictionnaires Le Robert, 2000, p. 1921 ; The Oxford English Dictionary (J. A. Simpson et
                 E. S. C. Weiner, dir. publ.), 2e éd., vol. XX, Oxford, Clarendon Press, 1989, p. 450 ; Barn‑
                 hart Dictionary of Etymology (R. K. Barnhart et S. Steinmetz, dir. publ.), New York,
                 H. W. Wilson Co., 1988, p. 1241 ; Dictionnaire étymologique et historique du français
                 (J. Dubois, H. Mitterand et A. Dauzat, dir. publ.), Paris, Larousse, 2007, p. 717 ; The New
                 Shorter Oxford English Dictionary on Historical Principles (L. Brown, dir. publ.), vol. 2,
                 Oxford, Clarendon Press, 1993, p. 3704 ; Legal Thesaurus (W. C. Burton, dir. publ.),
                 New York/Londres, Macmillan Publs., 1980, p. 514 ; Vocabulaire juridique (G. Cornu, dir.
                 publ.), 8e éd., Paris, Association Henri Capitant/PUF, 2007, p. 827‑828 ; Black’s Law Dictio‑
                 nary (B. A. Garner, dir. publ.), 9e éd., St. Paul/Mn., West/Thomson Reuters, 2009, p. 1739.

                                                                                                               51




8 Ord 1050.indb 99                                                                                                    25/06/14 13:11

                           demande en interprétation (op. ind. cançado trindade)                        329

                 avait établi en vue d’obtenir que l’UNESCO inscrive le temple sur la liste
                 du patrimoine mondial. Après l’ouverture de pourparlers en ce sens avec
                 l’UNESCO, les relations entre les deux Etats sont allées se détériorant. A
                 partir du 15 juillet 2008, « de nombreux soldats thaïlandais ont franchi la
                 frontière et occupé une zone du territoire cambodgien près du temple sur
                 le site de la pagode Keo Sikha Kiri Svara » 18.
                    20. Dans ses observations écrites, déposées le 21 novembre 2011, la
                 Thaïlande a de son côté admis que des incidents s’étaient produits à partir
                 de 2007 19. Selon elle, rien n’indiquait qu’elle ne se fût pas conformée à
                 l’arrêt de 1962. De son point de vue, « les incidents frontaliers des [der-
                 nières années] tenaient au fait que le Cambodge cherch[ait] à affirmer son
                 autorité sur une zone bien plus vaste que celle dont il s’était jusque‑là
                 contenté » 20.
                    21. La controverse sur la souveraineté territoriale avait bel et bien
                 refait surface et, cette fois, le Conseil de sécurité des Nations Unies en a
                 été saisi (le 21 juillet 2008) 21. Dans une lettre datée du 21 juillet 2008,
                 adressée au président du Conseil de sécurité (M. Le Luong Minh), le
                 représentant permanent de la Thaïlande auprès de l’Organisation des
                 Nations Unies affirmait que la question initialement portée devant la
                 Cour, sur laquelle celle‑ci avait statué par son arrêt de 1962, « se limitait
                 uniquement à la souveraineté sur la région du temple de Préah Vihéar » et
                 ne se rapportait nullement à la détermination du tracé de la frontière
                 « dans la zone adjacente au temple » ; il ajoutait que « les deux pays
                 [devaient] encore déterminer conformément au droit international » le
                 tracé de la frontière de ladite zone 22.
                    22. Trois mois plus tard, le représentant permanent du Cambodge
                 auprès de l’Organisation des Nations Unies a informé le président du
                 Conseil de sécurité que « des troupes thaïlandaises [avaient] de nouveau
                 franchi la frontière à trois endroits » (la pagode Keo Sikha Kiri
                 Svara, Veal Intry et la colline de Phnom Trap) situés « à l’intérieur du
                 territoire cambodgien » et avaient « ouvert le feu sur des soldats cam­
                 bodgiens », tuant deux d’entre eux et en blessant deux autres (incident du
                 15 octobre 2008) 23. Un incident du même genre s’est produit le 3 avril 2009
                 (sur la colline de Phnom Trap et aux lieux‑dits de Tasem et Veal Intry),
                 « dans les environs immédiats du temple », causant des dégâts « aux
                 abords du temple », l’escalier donnant accès à celui‑ci étant notamment
                 endommagé 24.
                    23. L’année suivante (le 20 août 2010), le Secrétaire général des Nations
                 Unies (M. Ban Ki‑moon) a offert ses bons offices pour le règlement du

                      18
                       Requête introductive d’instance, p. 12 et 14, par. 13‑16.
                      19
                       La Thaïlande a fait état de faits remontant à 2004‑2005 ; voir observations écrites de
                 la Thaïlande, par. 1.26‑1.27.
                    20 Ibid., par. 1.30.
                    21 Voir requête introductive d’instance, p. 20, par. 25.
                    22 Ibid., annexe 4, p. 87, par. 4.1.
                    23 Ibid., p. 26, par. 33.
                    24 Ibid., par. 34.



                                                                                                          52




8 Ord 1050.indb 101                                                                                             25/06/14 13:11

                         demande en interprétation (op. ind. cançado trindade)                    330

                 différend opposant le Cambodge à la Thaïlande 25, mais malheureuse-
                 ment, du 4 au 7 février 2011, des troupes thaïlandaises, employant « de
                 l’artillerie lourde et des bombes à fragmentation », ont mené une opéra-
                 tion qui a fait « de nombreuses victimes parmi les militaires et civils cam-
                 bodgiens » et « endommagé le temple lui‑même », ce qui a amené le Conseil
                 de sécurité, le 14 février 2011, à engager les deux Etats à conclure « un
                 cessez‑le‑feu permanent » ; le Cambodge a appellé tout particulièrement
                 l’attention de la Cour sur la déclaration faite à la même date par la prési-
                 dente du Conseil de sécurité (Mme Maria Luiza Ribeiro Viotti), publiée
                 dans un communiqué de presse des Nations Unies 26 ; en voici la teneur :
                         « Les membres du Conseil de sécurité ont entendu un exposé sur la
                      situation à la frontière entre le Cambodge et la Thaïlande, présenté
                      par le Secrétaire général adjoint, M. B. Lynn Pascoe, et par le ministre
                      des affaires étrangères de l’Indonésie et président de l’Association des
                      nations de l’Asie du Sud‑Est (ANASE), M. Marty Natalegawa.
                         Les membres du Conseil ont également entendu le vice‑premier
                      ministre et ministre des affaires étrangères du Cambodge, M. Hor
                      Namhong, et le ministre des affaires étrangères de la Thaïlande,
                      M. Kasit Piromya.
                         Les membres du Conseil se sont dits très préoccupés par les affronte-
                      ments armés qui ont opposé récemment le Cambodge et la Thaïlande.
                         Les membres du Conseil ont demandé aux deux parties de faire
                      preuve de la plus grande retenue et d’éviter toute action qui pourrait
                      aggraver la situation. Ils ont en outre engagé les parties à déclarer un
                      cessez‑le‑feu permanent et à le respecter scrupuleusement, et à régler
                      la situation par des moyens pacifiques dans le cadre d’un dialogue
                      constructif.
                         Les membres du Conseil ont dit appuyer l’action résolue que
                      l’ANASE mène à cet égard et ont invité les parties à continuer de
                      coopérer avec l’organisation. Ils ont accueilli favorablement la pro-
                      chaine réunion des ministres des affaires étrangères de l’ANASE qui
                      se tiendra le 22 février. » 27
                    24. Dans sa requête, le Cambodge présentait les incidents du début de
                  février 2011 comme constituant « une grave menace pour la paix et la
                  sécurité dans la région », ce que le Secrétaire général de l’ONU avait pour
                  sa part de nouveau souligné 28. L’UNESCO, dans un rapport de son
                 comité du patrimoine mondial daté du 26 mai 2009, avait quant à elle
                 manifesté son souci de renforcer « la protection et … la gestion du bien du
                 patrimoine mondial » (voir annexe 12). Toujours dans sa requête, le
                 ­Cambodge ajoutait ceci à propos du rôle de l’UNESCO :

                    25 Requête introductive d’instance, voir annexe 8, communiqué de presse des Nations

                 Unies du 20 août 2010, p. 150.
                    26 Ibid., p. 26, par. 34.
                    27 Ibid., voir annexe 9, communiqué de presse des Nations Unies du 14 février 2011,

                 p. 153.
                    28 Ibid., p. 28, par. 34.



                                                                                                    53




8 Ord 1050.indb 103                                                                                       25/06/14 13:11

                             demande en interprétation (op. ind. cançado trindade)                        331

                              « Lors de ces différents incidents entre 2008 et 2011, des éléments
                           architecturaux du temple ont été endommagés, provoquant enquêtes
                           et rapports de la part des autorités de l’UNESCO, qui ont recom-
                           mandé la mise en place d’un comité de coordination international
                           comme ceci était envisagé dans la décision de classement… A la suite
                           des graves incidents de début février 2011, la directrice générale de
                           l’UNESCO, Mme Irina Bokova, a décidé d’envoyer une mission sur
                           le site ainsi qu’un envoyé spécial en la personne de l’ancien directeur
                           général de l’UNESCO, M. Koïchiro Matsuura. » 29
                 L’initiative de l’UNESCO, qui n’était pas la seule 30, avait pour objet
                 d’évaluer sur place l’état du temple de Préah Vihéar.
                    25. Dans un autre communiqué de presse des Nations Unies, publié le
                 23 avril 2011, le Secrétaire général exprimait dans les termes suivants sa
                 préoccupation devant les nouveaux affrontements entre forces thaïlandaises
                 et cambodgiennes le long de la « frontière commune » des deux Etats :
                              « Le Secrétaire général des Nations Unies, Ban Ki‑moon, est pré-
                           occupé par les informations faisant état de nouveaux combats ces
                           deux derniers jours entre des troupes cambodgiennes et thaïlandaises
                           à la frontière entre les deux pays, qui auraient fait plusieurs morts
                           des deux côtés, a déclaré samedi son porte‑parole.
                              « Il avait été encouragé par les signes initiaux de progrès dans les
                           efforts régionaux pour renforcer les mécanismes bilatéraux destinés à
                           gérer le différend entre les deux voisins », a ajouté le porte‑parole.
                           « Le Secrétaire général appelle les deux parties à exercer le maximum
                           de retenue et à prendre des mesures immédiates pour mettre en place
                           un cessez‑le‑feu effectif et vérifiable. »
                              Ban Ki‑moon « estime également que le différend ne peut pas être
                           résolu par des moyens militaires et appelle le Cambodge et la Thaïlande
                           à entamer un dialogue sérieux pour trouver une solution durable ».
                              Selon la presse, des accrochages ont fait six morts vendredi à
                           la frontière entre la Thaïlande et le Cambodge en dépit d’un cessez‑­le‑­
                           feu négocié en février. Trois soldats thaïlandais et trois soldats cam-
                           bodgiens ont trouvé la mort dans ces affrontements et dix‑neuf autres
                           — treize Thaïlandais et six Cambodgiens — ont été blessés.
                              Thaïlande et Cambodge se sont rejeté la responsabilité de cette
                           fusillade, qui a eu lieu autour des temples de Ta Moan et Ta Krabei,
                           à quelque 150 km au sud‑ouest du temple de Préah Vihéar où un
                           conflit armé avait fait onze morts il y a deux mois, du 4 au 7 février. » 31
                           

                      29Requête introductive d’instance, par. 35 ; voir également ibid., annexe 12, p. 160‑172.
                      30Par exemple, le Parlement européen a lui aussi, le 17 février 2011, adopté une réso-
                 lution sur les affrontements frontaliers entre troupes cambodgiennes et thaïlandaises ; voir
                 ibid., annexe 13, p. 174‑178.
                     31 Ibid., voir annexe 11, communiqué de presse des Nations Unies du 23 avril 2011,

                 p. 158.

                                                                                                            54




8 Ord 1050.indb 105                                                                                               25/06/14 13:11

                        demande en interprétation (op. ind. cançado trindade)             332

                    26. Pour moi, il est clair que la situation portée à la connaissance de la
                 Cour le 28 avril 2011 (en vue de l’interprétation de son arrêt de 1962)
                 révélait l’existence d’un différend portant principalement sur le retrait des
                 éléments stationnés dans le temple et dans ses environs, considéré à la
                 lumière des principes généraux de droit international, dont celui qui inter-
                 dit la menace ou l’emploi de la force et le principe du règlement pacifique
                 des différends internationaux. La demande en interprétation déposée par
                 le Cambodge est indissociable de sa demande en indication de mesures
                 conservatoires, l’une et l’autre ayant pour origine les événements surve-
                 nus dans le temple et ses environs (à partir de 2007), qui avaient atteint
                 leur paroxysme au début de 2011.
                    27. Ces incidents sont fort regrettables. Comme je l’ai expliqué dans
                 l’opinion individuelle que j’ai jointe à l’ordonnance du 18 juillet 2011 en
                 indication de mesures conservatoires de protection,
                         « Dans la présente affaire du Temple de Préah Vihéar, il est vrai-
                      ment regrettable qu’un édifice inspiré, bâti au cours de la première
                      moitié du XIe siècle afin de répondre aux aspirations religieuses
                      d’êtres humains, et qui est considéré à notre époque — depuis la fin
                      de la première décennie du XXIe siècle — comme un élément du
                      patrimoine de l’humanité, se trouve aujourd’hui pris dans le litige qui
                      oppose les deux Etats voisins concernés. Je vois là un signe de la
                      fragilité alarmante de la condition humaine, partout dans le monde,
                      les hommes paraissant prêts à se battre et à s’entretuer pour posséder
                      ou contrôler ce qui a été construit en d’autres temps en vue d’aider
                      les êtres humains à comprendre leur vie et leur monde, et à trouver
                      leur lien avec l’Univers. » (Demande en interprétation de ­l’arrêt du
                      15 juin 1962 en l’affaire du Temple de Préah Vihéar (Cambodge
                      c. Thaïlande) (Cambodge c. Thaïlande), mesures conservatoires,
                      ordonnance du 18 juillet 2011, C.I.J. Recueil 2011 (II), p. 603‑604,
                      par. 108.)


                              V. Les mesures conservatoires de protection
                                     indiquées par la Cour en 2011

                    28. A la suite de la flambée d’engagements armés entre la Thaïlande et
                 le Cambodge (voir ci‑dessus), la Cour a tenu des audiences publiques les
                 30 et 31 mai 2011, et a peu après (le 18 juillet 2011) rendu une ordonnance
                 en indication de mesures conservatoires. Dans l’interprétation qu’elle
                 vient de donner de son arrêt de 1962, elle a fait expressément référence
                 (arrêt, par. 35) à cette ordonnance, qui répondait à une demande liée à la
                 demande en interprétation, même si la Cour l’avait rendue sans préjudice
                 de son interprétation de l’arrêt de 1962. L’Etat demandeur a déposé
                 simultanément les deux demandes. En son présent arrêt en interprétation,
                 la Cour a fait mention (ibid., par. 29 et 35‑36) de son ordonnance en indi-
                 cation de mesures conservatoires, qu’elle a prise en considération pour

                                                                                           55




8 Ord 1050.indb 107                                                                              25/06/14 13:11

                        demande en interprétation (op. ind. cançado trindade)                   333

                 répondre à la demande en interprétation ; elle a ainsi clairement signifié
                 que les deux demandes qui lui avaient été adressées simultanément
                 n’étaient pas indépendantes.
                    29. Dans son ordonnance en indication de mesures conservatoires du
                 18 juillet 2011, la Cour, invoquant le principe fondamental interdisant la
                 menace ou l’emploi de la force consacré par la Charte des Nations Unies,
                 a désigné une « zone démilitarisée provisoire » englobant la zone du
                 temple et le secteur voisin de la frontière entre les deux Etats, et a décidé
                 que les Parties devaient en retirer immédiatement leur personnel militaire
                 et que la liberté d’accès au temple pour le ravitaillement du personnel non
                 militaire qui s’y trouvait devait être respectée. Elle a de plus décidé que les
                 deux Etats devaient reprendre et poursuivre leurs négociations afin d’évi-
                 ter que leur différend ne s’envenime et de le régler pacifiquement.
                    30. Dans l’opinion individuelle que j’ai jointe à l’ordonnance, j’ai dit
                 que la Cour avait eu raison de prendre la décision sans précédent de dési-
                 gner une « zone démilitarisée provisoire », décision dans laquelle je voyais,
                 de sa part, la volonté de protéger non seulement le territoire contesté,
                 mais aussi sa population et les monuments qui s’y trouvent, ceux consti-
                 tuant le complexe du temple de Préah Vihéar. Le temple, par une décision
                 du comité du patrimoine mondial, organe de l’UNESCO, a été inscrit
                 en 2008 sur la liste du patrimoine mondial, où figurent les sites et monu-
                 ments constituant l’héritage culturel et spirituel de l’humanité (C.I.J.
                 Recueil 2011 (II), p. 588‑598, par. 66‑95).
                    31. Ne voulant pas m’en tenir à la conception classique et strictement
                 axée sur le territoire, j’ai dit aussi qu’il fallait tenir compte du facteur
                 humain, ce qui impliquait la protection, grâce aux mesures indiquées ou
                 ordonnées par la Cour, du droit à la vie et du droit à l’intégrité de la
                 personne des membres des collectivités locales, ainsi que la protec-
                 ­
                 tion du patrimoine culturel et spirituel de l’humanité (ibid., p. 598‑606,
                 par. 96‑113). Au cœur de cette position inspirée par la jurisprudence, ai‑je
                 ajouté, se trouve ce que j’appelle le principe d’humanité, dont procède la
                 volonté d’améliorer les conditions d’existence de la population et de
                 défendre le bien commun (ibid., p. 606, par. 114‑115) selon la conception
                 nouvelle du droit des gens qui se dégage à notre époque (ibid., p. 607,
                 par. 117) 32. Dans des situations telles que celle qui se présentait en l’es-
                 pèce, on ne saurait s’intéresser uniquement au territoire en cause et faire
                 abstraction de la population qui y vit (et de son héritage culturel et spiri-
                 tuel), en quoi il faut voir, à mon avis, ce qu’il y a de plus précieux parmi
                 les éléments qui font une nation.
                    32. Dans son ordonnance en indication de mesures conservatoires de
                 protection, la Cour a dûment tenu compte non seulement du territoire
                 contesté, mais aussi des gens qui y vivent, en se préoccupant de la protection
                 de la population du territoire. Dans mon opinion individuelle jointe à l’or-
                    32 Voir également, pour une étude exhaustive de ce sujet, A. A. Cançado Trindade,

                 International Law for Humankind — Towards a New Jus Gentium, 2e éd., La Haye,
                 Martinus Nijhoff/Académie de droit international de La Haye, 2013, p. 1‑726.

                                                                                                  56




8 Ord 1050.indb 109                                                                                     25/06/14 13:11

                         demande en interprétation (op. ind. cançado trindade)                           334

                 donnance, j’ai avancé que, par‑delà les Etats, il fallait considérer la popula-
                 tion qui en est le substrat (C.I.J. Recueil 2011 (I), p. 606, par. 114). Dans
                 une affaire telle que celle dont il s’agit ici, affaire qui de prime abord est
                 d’ordre purement territorial, rien ne s’oppose, du point de vue épistémolo-
                 gique, à ce que la protection s’étende aux vies humaines et aux éléments du
                 patrimoine culturel et spirituel de l’humanité (le temple de Préah Vihéar),
                 pour parer à un préjudice spirituel (ibid., p. 588, par. 66) ; telle est la concep-
                 tion que j’ai voulu développer en 2005 dans l’opinion individuelle que j’ai
                 jointe à l’arrêt de la Cour interaméricaine des droits de l’homme en l’affaire
                 Communauté Moiwana c. Suriname (arrêt du 15 juin 2005).
                    33. Dans mon opinion individuelle jointe à l’ordonnance en indication
                 de mesures conservatoires du 18 juillet 2011, j’ai jugé utile de faire obser-
                 ver que la présente affaire ne pouvait pas être considérée comme portant
                 exclusivement sur une question de souveraineté territoriale (C.I.J. Recueil
                 2011 (II), p. 599, par. 99), les mesures conservatoires indiquées par la
                 Cour s’étendant au droit à la vie et au droit à l’intégrité de la personne,
                 ainsi qu’à un élément du patrimoine culturel et spirituel de l’humanité.
                 J’ai résumé ma position en faisant observer que les mesures conserva-
                 toires indiquées par la Cour allaient « bien au‑delà de la souveraineté ter-
                 ritoriale d’un Etat pour englober territoire, population et valeurs humaines »
                 (ibid., p. 600, par. 100), en toute conformité avec le jus gentium de notre
                 temps (ibid., p. 606‑607, par. 115 et 117).


                          VI. Ce qu’ont dit les Parties au sujet de l’exécution
                        de l’ordonnance en indication de mesures conservatoires
                                  de protection rendue par la Cour

                    34. Comme je l’ai déjà indiqué, je considère que la demande en indica-
                 tion de mesures conservatoires et la demande en interprétation de l’arrêt
                 de 1962 sont liées (voir ci‑dessus, par. 28). En toute probabilité, le Cam-
                 bodge n’aurait pas déposé une demande en interprétation si les engage-
                 ments armés entre la Thaïlande et lui-même n’avaient pas eu lieu. Ces
                 hostilités constituent le contexte factuel dans lequel il faut voir l’origine
                 de la demande en interprétation comme celle de la demande en indication
                 de mesures conservatoires, et ce sont ces hostilités qui ont nécessité
                 l’adoption par la Cour de telles mesures.
                    35. Il incombait aux Parties de se conformer à l’ordonnance du 18 juil-
                 let 2011, la décision sur les mesures de protection ayant un caractère
                 contraignant. Il y a lieu de noter que, au cours de la procédure consacrée
                 à l’examen de la demande en interprétation, la Thaïlande comme le Cam-
                 bodge ont jugé utile d’exposer à la Cour leurs vues sur l’exécution des
                 mesures conservatoires prévues par son ordonnance 33. Il s’agit là, de la

                     33 Ils l’ont fait en application du point C) de l’ordonnance du 18 juillet 2011, dans des

                 pièces de correspondance adressées à la Cour entre la date d’adoption de l’ordonnance
                 (juillet 2011) et juillet 2012.

                                                                                                           57




8 Ord 1050.indb 111                                                                                              25/06/14 13:11

                             demande en interprétation (op. ind. cançado trindade)                        335

                 part des Parties, d’un geste louable et important, que la Cour aurait dû
                 saluer dans l’arrêt qu’elle vient d’adopter.

                    36. Les arguments que les Parties ont avancés au cours de la procédure
                 orale consacrée, à la mi-avril 2013, à l’examen de la demande en interpré-
                 tation sont révélateurs. Selon la Thaïlande, l’adoption par la Cour de son
                 ordonnance en indication de mesures conservatoires de protection

                           « avait pour finalité primordiale d’éviter de nouvelles pertes en vies
                           humaines telles celles dont la région avait malheureusement été le
                           théâtre. Elle faisait également état de dommages qui auraient été causés
                           aux biens. Depuis son adoption, le cessez‑le‑feu que la Thaïlande et le
                           Cambodge avaient déjà adopté dans la région rest[ait] en vigueur. Il n’y
                           a[vait] eu ni incidents armés, ni pertes en vies humaines, ni dégâts maté-
                           riels … [L]’ordonnance de la Cour [était] respectée sur le terrain. » 34
                    37. Le Cambodge, quant à lui, a dit qu’il attachait une grande impor-
                 tance à la décision que la Cour allait prendre (sur l’interprétation de son
                 arrêt de 1962), décision qui selon lui allait « conditionner les relations
                 entre les deux Etats », dont « dépend[aient] la paix et la sécurité dans la
                 région » 35. La Thaïlande a réaffirmé que, depuis l’adoption par la Cour de
                 son ordonnance en indication de mesures conservatoires, « sur le terrain,
                 le calme régn[ait] aux abords de la frontière, conformément à l’ordon-
                 nance » 36. Le Cambodge a quant à lui présenté une version différente des
                 faits, soulignant ce qui suit :
                           « les négociations bilatérales sur le retrait des troupes de la zone
                           démilitarisée provisoire, conformément aux mesures conservatoires
                           décidées par votre juridiction le 18 juillet 2011, n’ont pas abouti …
                           En conséquence, il n’a pas été possible de mettre en place des obser-
                           vateurs indonésiens chargés, sous les auspices de l’ANASE, de
                           contrôler le retrait des troupes de la zone du temple en attendant
                           votre jugement définitif. » 37


                                 VII. L’obligation incombant aux États en cause
                              de s’abstenir de la menace ou de l’emploi de la force
                              et de régler leur différend par des moyens pacifiques

                   38. J’ai déjà fait observer que, en l’espèce, le différend opposant la
                 Thaïlande au Cambodge portait essentiellement sur le retrait des forces
                      34Audience publique du 17 avril 2013, CR 2013/3, CR 2013/3, p. 22‑23, par. 39.
                      35Audience publique du 18 avril 2013, CR 2013/5, CR 2013/5, p. 48.
                    36 Audience publique du 19 avril 2013, CR 2013/6, CR 2013/6, p. 51.
                    37 Audience publique du 15 avril 2013, CR 2013/1, p. 18, par. 10. Le Cambodge a égale-

                 ment affirmé que les incidents armés qui avaient eu lieu à proximité de la frontière avaient
                 été « provoqués » par la Thaïlande « en représailles à l’inscription du temple sur la liste du
                 patrimoine mondial de l’UNESCO » (ibid., p. 23‑24, par. 6).

                                                                                                            58




8 Ord 1050.indb 113                                                                                               25/06/14 13:11

                             demande en interprétation (op. ind. cançado trindade)                            336

                 stationnées dans le temple ou dans ses environs, eu égard à deux principes
                 fondamentaux de droit international, celui de l’interdiction de la menace
                 ou de l’emploi de la force et celui du règlement pacifique des différends
                 internationaux (voir ci-dessus, par. 26). Dans l’interprétation qu’elle vient
                 de donner de son arrêt de 1962, la Cour, à juste titre, a appelé l’attention
                 sur les principes de la Charte des Nations Unies (arrêt, par. 106), en parti-
                 culier ceux qui importaient dans la présente affaire (voir ci-dessus).
                    39. En fait, la Cour, dans d’autres affaires récentes, avait déjà jugé utile
                 de réaffirmer de tels principes ; elle l’a fait par exemple dans son arrêt en
                 l’affaire des Usines de pâte à papier sur le fleuve Uruguay (Argentine
                 c. Uruguay) (C.I.J. Recueil 2010 (I), p. 105‑106, par. 281) ; dans son arrêt
                 sur le fond en l’affaire Ahmadou Sadio Diallo (République de Guinée
                 c. République démocratique du Congo) (C.I.J. Recueil 2010 (II),
                 p. 691‑692, par. 163-164) ; ainsi que dans son arrêt en l’affaire relative à
                 l’Application de l’accord intérimaire du 13 septembre 1995 (ex‑République
                 yougoslave de Macédoine c. Grèce) (C.I.J. Recueil 2011 (II), p. 644).
                 Dans ce dernier, la Cour a souligné ce qui suit :
                           « l’accord intérimaire de 1995 met les Parties dans l’obligation de négo-
                           cier de bonne foi sous les auspices du Secrétaire général de l’Organisa-
                           tion des Nations Unies conformément aux résolutions pertinentes du
                           Conseil de sécurité, en vue de parvenir à un accord sur la divergence
                           visée dans ces résolutions » (ibid., p. 692, par. 166).
                    40. Cette obligation faite aux Etats de régler pacifiquement leurs diffé-
                 rends revêt une importance particulière lorsqu’un Etat menace d’employer
                 la force ou y recourt effectivement, en violation d’un principe fondamental
                 consacré par l’article 2, paragraphe 4, de la Charte des Nations Unies. La
                 Cour est « l’organe judiciaire principal de l’Organisation des Nations Unies »
                 (article 92 de la Charte et article 1 du Statut de la Cour). Son Statut fait
                 partie intégrante de la Charte des Nations Unies. Elle est donc tenue, lors-
                 qu’elle règle un différend entre Etats, de veiller à ce que les parties se
                 conforment aux principes fondamentaux énoncés dans la Charte, dont
                 celui qui interdit le recours à la force (art. 2, par. 4) et le principe du règle-
                 ment pacifique des différends internationaux (art. 2, par. 3).
                    41. La Cour n’a pas seulement le pouvoir inhérent de le faire dans
                 l’exercice de ses fonctions ; elle est tenue de veiller à ce que les Etats se
                 conforment aux principes généraux de droit international. Je rappelle que,
                 voici près de quarante ans, la Cour, dans son arrêt du 20 décembre 1974
                 en l’affaire des Essais nucléaires (Australie c. France), a dit ce qui suit :
                           « la Cour possède un pouvoir inhérent qui l’autorise à prendre toute
                           mesure voulue … Un pouvoir inhérent de ce genre … découle de
                           l’existence même de la Cour, organe judiciaire établi par le consente-
                           ment des Etats, et lui est conféré afin que sa fonction judiciaire fon-
                           damentale puisse être sauvegardée. » 38

                      38   Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974, p. 259‑260.

                                                                                                               59




8 Ord 1050.indb 115                                                                                                 25/06/14 13:11

                          demande en interprétation (op. ind. cançado trindade)                                337

                    42. Quant à l’importance du principe général de droit international qui
                 interdit la menace ou l’emploi de la force et de celui qui fait obligation
                 aux Etats de régler leurs différends par des moyens pacifiques, tous deux
                 consacrés par la Charte des Nations Unies (art. 2, par. 4 et par. 3), je me
                 bornerai ici à renvoyer aux observations que j’ai formulées dans l’opinion
                 individuelle jointe à l’ordonnance rendue par la Cour le 18 juillet 2011 en
                 la présente affaire 39. Précédemment, j’avais de même, en six autres occa-
                 sions, appelé l’attention sur la pertinence des principes généraux 40. Ce
                 rappel de la nécessité d’accorder l’importance voulue à ces principes
                 m’amène à aborder le domaine des valeurs humaines supérieures qu’il
                 importe de sauvegarder, mais qui pourtant n’occupent pas la place
                 qu’elles méritent dans la jurisprudence internationale et dans la doctrine
                 du droit international. En dernière analyse, c’est de ces principes que
                 découlent les normes applicables et que procède tout système juridique.


                                         VIII. L’indissociabilité de l’exposé
                                              des motifs et du dispositif

                    43. J’aborde maintenant une autre question dont la présente espèce
                 illustre l’importance, celle du rapport entre les points du dispositif d’un
                 arrêt et les motifs qui ont conduit la Cour à les énoncer. Je rappelle que,
                 dans son arrêt du 15 juin 1962 en l’affaire du Temple de Préah Vihéar, la
                 Cour a dit ce qui suit :
                         « Se référant finalement aux conclusions présentées à la fin de la
                       procédure orale, la Cour, pour les raisons indiquées au début du pré-
                       sent arrêt, constate que les première et deuxième conclusions du Cam-
                       bodge priant la Cour de se prononcer sur le statut juridique de la
                       carte de l’annexe I et sur la ligne frontière dans la région contestée ne
                       peuvent être retenues que dans la mesure où elles énoncent des motifs

                     39 Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire du Temple de Préah

                 Vihéar (Cambodge c. Thaïlande) (Cambodge c. Thaïlande), mesures conservatoires,
                 ordonnance du 18 juillet 2011, C.I.J. Recueil 2011 (II), opinion individuelle de M. le juge
                 Cançado Trindade, par. 72‑81 et 114‑115.
                     40 Je l’ai fait dans mon opinion individuelle (par. 8‑113 et 191‑217) jointe à l’arrêt en

                 l’affaire des Usines de pâte à papier (Argentine c. Uruguay) (C.I.J. Recueil 2010 (I)) ; dans
                 mon opinion individuelle (par. 177‑211) jointe à l’avis consultatif sur la Conformité au droit
                 international de la déclaration unilatérale d’indépendance relative au Kosovo (C.I.J. Recueil
                 2010 (II)) ; dans mon opinion individuelle (par. 93‑106) jointe à l’arrêt sur le fond en l’af-
                 faire Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo)
                 (C.I.J. Recueil 2010 (II)) ; dans mon opinion dissidente (par. 79‑87) jointe à l’arrêt en l’af-
                 faire concernant l’Application de la convention internationale sur l’élimination de toute forme de
                 discrimination raciale (Géorgie c. Fédération de Russie) (C.I.J. Recueil 2011 (I)) ; dans mon
                 opinion individuelle (par. 28‑51 et 82‑100) jointe à l’avis consultatif relatif au Jugement no 2867
                 du Tribunal administratif de l’Organisation internationale du Travail sur requête contre le Fonds
                 international de développement agricole (C.I.J. Recueil 2012 (I)) ; et enfin dans mon opinion
                 individuelle (par. 74‑76) jointe à l’arrêt sur les réparations en l’affaire Ahmadou Sadio Diallo
                 (République de Guinée c. République démocratique du Congo) (C.I.J. Recueil 2012 (I)).

                                                                                                                60




8 Ord 1050.indb 117                                                                                                    25/06/14 13:11

                        demande en interprétation (op. ind. cançado trindade)               338

                      et non des demandes à retenir dans le dispositif de l’arrêt. Elle constate
                      d’autre part qu’après avoir énoncé sa propre demande concernant la
                      souveraineté sur Préah Vihéar la Thaïlande, dans ses conclusions for-
                      mulées à la fin de la procédure orale, s’est bornée à énoncer les argu-
                      ments et dénégations opposés à la Partie adverse, laissant à la Cour le
                      soin de rédiger à sa convenance les motifs de son arrêt.
                         La Cour, en présence des demandes que le Cambodge et la Thaï-
                      lande lui ont respectivement soumises concernant la souveraineté,
                      ainsi contestée entre ces deux Etats, sur Préah Vihéar, décide en
                      faveur du Cambodge conformément à sa troisième conclusion. Elle
                      décide également en faveur du Cambodge en ce qui concerne sa qua-
                      trième conclusion relative au retrait des éléments de forces armées. »
                      (C.I.J. Recueil 1962, p. 36.)
                    44. Elle a ensuite, dans le dispositif, énoncé les points suivants : 1) « le
                 temple de Préah Vihéar est situé en territoire relevant de la souveraineté du
                 Cambodge » ; 2) « la Thaïlande est [en conséquence] tenue de retirer tous
                 les éléments de forces armées ou de police ou autres gardes ou gardiens
                 qu’elle a installés dans le temple ou dans ses environs situés en territoire
                 cambodgien » (ibid., p. 36‑37). Avant d’énoncer les points du dispositif, la
                 Cour a fait référence aux raisons qui l’avaient décidée dans le sens qu’elle
                 avait retenu. Ce n’était pas la première fois que le rapport entre les motifs
                 et les points énoncés dans le dispositif était ainsi mis en relief.

                            1. Aperçu de la jurisprudence de la Cour de La Haye
                                     (la CPJI et la CIJ) en la matière
                    45. De fait, la Cour permanente de Justice internationale s’était déjà
                 penchée sur cette question. Dans son arrêt rendu en l’affaire de l’Interpré‑
                 tation des arrêts nos 7 et 8 (usine de Chorzów), qui opposait l’Allemagne à
                 la Pologne, la CPJI a dit que, pour qu’une divergence de vues puisse faire
                 l’objet d’une demande en interprétation en vertu de l’article 60 de son
                 Statut, il fallait qu’il y ait divergence entre les parties sur ce qui, dans
                 l’arrêt en question, avait été « tranché avec force obligatoire ». Elle a
                 ajouté ce qui suit :
                         « Cela ne veut pas dire qu’il doive être incontesté que le point dont
                      le sens prête à discussion regarde une partie de l’arrêt ayant force
                      obligatoire. Une divergence de vues … [sur la question de savoir] si
                      tel ou tel point a été décidé avec force obligatoire… constitue, elle
                      aussi, un cas qui rentre dans le cadre de la disposition en question, et
                      la Cour ne pourrait se soustraire à l’obligation d’interpréter l’arrêt
                      dans la mesure nécessaire pour pouvoir se prononcer sur pareille
                      divergence. » (Arrêt no 11, 1927, C.P.J.I. série A no 13, p. 11‑12.)

                    46. Autrement dit, la Cour ne doit pas considérer seulement les points du
                 dispositif de son arrêt en faisant abstraction de tout le raisonnement qui l’a

                                                                                             61




8 Ord 1050.indb 119                                                                                25/06/14 13:11

                         demande en interprétation (op. ind. cançado trindade)                            339

                 amenée à les énoncer. Elle doit garder à l’esprit ce raisonnement et en tenir
                 compte lorsqu’il y a lieu. C’est seulement en procédant ainsi qu’elle peut
                 interpréter convenablement un arrêt, en éclairant, pour reprendre les termes
                 employés par la CPJI, les « vrais sens et portée » de celui‑ci (C.P.J.I. série A
                 no 13, p. 14). Les motifs et le dispositif sont indissociables ; ils ne sauraient
                 aller l’un sans l’autre, les premiers constituant l’assise du second. Même à
                 l’époque de la CPJI — la fin des années vingt —, c’était là un point large-
                 ment admis.
                    47. Des années plus tard, dans son arrêt du 27 novembre 1950 relatif à
                 la Demande d’interprétation de l’arrêt du 20 novembre 1950 en l’affaire du
                 droit d’asile (Colombie c. Pérou), la CIJ a dit qu’une demande en interpré-
                 tation d’un arrêt devait avoir pour seul but d’obtenir des éclaircissements
                 sur « le sens et la portée de ce qui a[vait] été décidé avec force obligatoire »
                 (C.I.J. Recueil 1950, p. 402). A mon avis, si le dispositif n’est pas assez
                 clair, la Cour, en donnant l’interprétation demandée, doit tenir compte des
                 raisons qui l’ont amenée à prendre ses décisions énoncées dans les motifs.
                    48. C’est ce que la Cour a eu l’occasion de faire, un demi‑siècle plus
                 tard, dans son arrêt du 25 mars 1999 relatif à la Demande en interprétation
                 de l’arrêt du 11 juin 1998 en l’affaire de la Frontière terrestre et maritime
                 entre le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions prélimi-
                 naires (Nigéria c. Cameroun). Elle a rappelé pour quelles raisons (énon-
                 cées dans deux paragraphes des considérants de l’arrêt à interpréter) elle
                 avait pris les décisions figurant dans le dispositif de celui‑ci, et a dit que ces
                 raisons étaient « inséparables » de ce dernier (C.I.J. Recueil 1999 (I), p. 36,
                 par. 11). Elle avait auparavant pris soin de préciser que toute demande en
                 interprétation (présentée en vertu de l’article 60 du Statut) devait « porter
                 sur le dispositif de l’arrêt et ne [pouvait] concerner les motifs que dans la
                 mesure où ceux‑ci [étaient] inséparables du dispositif » (ibid., p. 36, par. 10).
                    49. Précédemment, dans son arrêt du 10 décembre 1985 relatif à la
                 Demande en revision et en interprétation de l’arrêt du 24 février 1982 en
                 l’affaire du Plateau continental (Tunisie/Jamahiriya arabe libyenne)
                 (Tunisie c. Jamahiriya arabe libyenne), elle avait rappelé (C.I.J. Recueil
                 1985, p. 217‑218, par. 46) l’obiter dictum énoncé par la CPJI dans son
                 arrêt relatif à l’Interprétation des arrêts nos 7 et 8 (usine de Chorzów) (voir
                 ci‑dessus). Récemment, dans son arrêt du 19 janvier 2009 relatif à la
                 Demande en interprétation de l’arrêt du 31 mars 2004 en l’affaire Avena et
                 autres ressortissants mexicains (Mexique c. Etats‑Unis d’Amérique)
                 (Mexique c. Etats‑Unis d’Amérique), la Cour a invoqué la jurisprudence
                 constante (voir ci‑dessus) qui avait été la sienne en matière d’interpréta-
                 tion de ses arrêts (C.I.J. Recueil 2009, p. 10, par. 21). Bref, je considère
                 qu’il existe bien un rapport incontournable entre les motifs et le dispositif
                 d’un arrêt. Ce rapport n’a d’ailleurs pas échappé aux auteurs 41.
                     41 Voir, par exemple, L. Cavaré, « Les recours en interprétation et en appréciation de

                 la légalité devant les tribunaux internationaux », Zeitschrift für ausländisches öffentliches
                 Recht und Völkerrecht, vol. 15 (1954), p. 488 ; E. Zoller, « Observations sur la révision et
                 l’interprétation des sentences arbitrales », Annuaire français de droit international, vol. 24
                 (1978), p. 343 ; E. Decaux, « L’arrêt du 10 décembre 1985 de la Cour internationale de

                                                                                                            62




8 Ord 1050.indb 121                                                                                               25/06/14 13:11

                         demande en interprétation (op. ind. cançado trindade)                             340

                                    2. Raisons invoquées et efforts de persuasion
                    50. Voici cinq ans, siégeant dans un autre tribunal, la Cour interaméri-
                 caine des droits de l’homme, j’ai joint une opinion individuelle à l’arrêt
                 rendu le 2 août 2008 par cette Cour au sujet de l’interprétation de son arrêt
                 en l’affaire de la Prison de Castro‑Castro, mettant en cause le Pérou, afin
                 d’exposer mes réflexions sur le rapport entre les raisons invoquées et les
                 efforts de persuasion, d’une part, et l’énoncé du verdict, d’autre part. Je
                 disais dans cette opinion que les points du dispositif d’un arrêt ne pou-
                 vaient être dissociés du raisonnement suivi par la Cour, qui en constituait
                 le substrat. Je faisais observer que, dès 458 avant J.‑C., Eschyle, dans sa
                 tragédie Les Euménides, faisait dire à Athénée, qui annonçait ainsi la créa-
                 tion de l’Areios Pagos (cour permanente de cassation), qu’il fallait fournir
                 aux justiciables l’explication des décisions judiciaires et les convaincre de
                 leur bien‑fondé. Tous les tribunaux internationaux de notre temps se
                 donnent la peine de motiver leurs décisions et de les défendre par des argu-
                 ments convaincants ; le sens et la portée de celles‑ci ne peuvent être conve-
                 nablement appréciés qu’à la lumière du raisonnement dont elles procèdent.
                 Cette constatation met en relief la part de subjectivité que comporte inévi-
                 tablement un raisonnement juridique (par. 38‑39, 41‑42, 44 et 46).
                    51. La CIJ a été amenée à considérer cette question pour répondre à la
                 demande en interprétation de son arrêt de 1962 en l’affaire du Temple de
                 Préah Vihéar. Autant que je sache, les raisons qui ont amené un tribunal
                 international à prendre telle ou telle décision sont habituellement préci-
                 sées dans l’exposé des motifs de son arrêt. Il serait donc vain de vouloir
                 « séparer » les motifs des éléments correspondants du dispositif et de ne
                 prendre en considération que ces derniers. Motifs et dispositif sont indis-
                 sociables. A‑t‑on jamais vu un arrêt dont le dispositif se suffirait à
                 lui‑même ? Je suis bien sûr que non ; le dispositif est systématiquement
                 étayé par l’exposé des motifs. Lorsqu’il dit le droit (dans l’exercice de son
                 pouvoir de juris dictio), un tribunal international doit déterminer quel est
                 le droit applicable et expliquer comment il l’interprète et le met en œuvre
                 en l’espèce considérée. Cela nous ramène à l’importance de l’exposé des
                 raisons et des efforts de persuasion.

                                     3. L’importance, reconnue de longue date,
                                       d’un raisonnement juridique rigoureux
                    52. L’importance que revêt la rigueur du raisonnement juridique est
                 reconnue depuis l’Antiquité. En effet, la tradition du raisonnement juri-
                 dique trouve son origine dans le droit de la Rome antique. Dans ses trai-
                 tés, Ulpien (vers 170‑228 après J.‑C.) utilise le terme juris-prudencia (dérivé

                 Justice sur la demande en revision et en interprétation de l’arrêt du 24 février 1982 en
                 l’affaire du Plateau continental », Annuaire français de droit international, vol. 31 (1985),
                 p. 338 ; P. Dumberry, « Le recours en interprétation des arrêts de la Cour internationale de
                 Justice et des sentences arbitrales », Revue québécoise de droit international, vol. 13 (2000),
                 p. 213 et 220 ; S. Rosenne, Interpretation, Revision and Other Recourse from International
                 Judgments and Awards, Leyde, Martinus Nijhoff, 2007, p. 94‑95, 98‑100 et 108‑111.

                                                                                                             63




8 Ord 1050.indb 123                                                                                                25/06/14 13:11

                         demande en interprétation (op. ind. cançado trindade)                         341

                 du verbe providere) pour désigner la connaissance de ce qui est juste ou
                 injuste ; pour lui, lorsqu’il s’agissait de rendre la justice, la jurisprudencia
                 consistait à expliquer comment justice avait été faite, et non pas seulement
                 à montrer que la procédure avait été dûment suivie 42. Son œuvre, compre-
                 nant des écrits produits de 211 à 222, est considérée comme ayant très
                 largement inspiré le Digeste de Justinien (le principal volume de son Cor‑
                 pus juris civilis, publié de 529 à 534 43, en est tiré pour un bon tiers).
                    53. Inspiré par les travaux d’Ulpien, le Digeste a contribué à répandre
                 certaines maximes telles que « justitia est constans et perpetua voluntas
                 suum cuique tribuere » (« la justice est la volonté constante et perpétuelle
                 de donner à chacun son dû »), ou « honeste vivere, alterum non laedere,
                 suum cuique tribuere » (« vivre honorablement, ne faire de mal à personne,
                 donner à chacun son dû »). La jurisprudencia s’est développée à mesure
                 qu’étaient précisées les applications des principes généraux ; ayant assumé
                 un certain rôle créateur (émergence d’un corpus de lois prétorien), la juris‑
                 prudencia a commencé à retenir l’attention. Dans les temps modernes,
                 l’importance du raisonnement juridique s’est plus solidement affirmée et a
                 été de plus en plus largement admise.
                    54. Pour être rigoureux, un raisonnement juridique doit allier cohé-
                 rence et harmonie, et éviter ainsi les contradictions. Pareil raisonnement
                 doit se garder des syllogismes, et ne saurait se limiter à la simple énoncia-
                 tion des normes applicables. Il doit comprendre une part d’interprétation
                 et l’invocation des sources du droit (dont les principes généraux, la doc-
                 trine et le principe d’équité), sans perdre de vue les valeurs humaines 44.
                 La prudence y a aussi sa place, comme l’indique le terme jurisprudencia.
                 Ces considérations sur la rigueur du raisonnement juridique nous
                 ramènent, une fois encore, à l’importance de l’exposé des raisons et
                 des efforts de persuasion.
                    55. Ce qui constitue une décision judiciaire peut s’entendre de deux
                 façons : d’un point de vue strictement procédural, il ne s’agit que de ce qui
                 a été formellement décidé (dans le dispositif) ; du point de vue du fond,
                 cependant, il s’agit de surcroît de la matière du contentieux. L’arrêt
                 lui‑même, selon moi, comprend non seulement la décision du tribunal
                 international (le dispositif), mais également le raisonnement suivi par
                 celui‑ci, l’indication des sources du droit invoqué, le rappel des principes
                 fondamentaux sur lesquels il repose et toute autre considération que le
                 tribunal juge utile d’exprimer (exposé des motifs). Je considère que les
                 motifs et le dispositif forment un tout organique infrangible.
                    56. La question a fait l’objet d’une attention particulière dans la doc-
                 trine juridique du XIXe siècle, selon laquelle le dispositif doit être consi-

                    42 J.‑P. Andrieux, Histoire de la jurisprudence — Les avatars du droit prétorien, Paris,

                 Vuibert, 2012, p. 11, 13‑14, 19, 23 et 161 ; voir également p. 241, 263, 281 et 284.
                    43 Voir T. Honoré, Justinian’s Digest : Character and Compilation, Oxford University

                 Press, 2010, p. 5, 53, 74, 103, 119 et 142.
                    44 Voir [différents auteurs], Le raisonnement juridique (P. Deumier, dir. publ.), Paris,

                 Dalloz, 2013, p. 25, 31, 33, 75, 95‑98, 101, 109‑110, 240, 246 et 268.

                                                                                                         64




8 Ord 1050.indb 125                                                                                            25/06/14 13:11

                         demande en interprétation (op. ind. cançado trindade)                          342

                 déré en même temps que le raisonnement (les motifs) dont il procède.
                 Cette conception s’est alors imposée dans les pays de tradition juridique
                 romano‑germanique, avant d’être transposée dans le système juridique
                 international. Je cite à ce sujet un auteur qui a exposé cette doctrine,
                         « Selon la conception bien connue de Savigny, le jugement forme
                      un tout unique et infrangible ; il y a entre les motifs et le dispositif un
                      rapport si étroit qu’on ne saurait les dissocier sans compromettre
                      l’unité logique et juridique de la décision. Telle était l’idée dominante
                      au siècle dernier… » 45

                    57. Cependant, avec le temps, sous l’influence du positivisme juridique,
                 s’est imposée une conception plus simpliste selon laquelle seul le dispositif
                 constituerait la matière d’une décision judiciaire 46. Les tenants de cette
                 conception entendent que l’attention se concentre sur les dispositions
                 contraignantes de l’arrêt considéré ; ils y attachent trop d’importance, et
                 font à mon sens indûment abstraction des autres parties de l’arrêt. Ils font
                 comme si le dispositif pouvait être détaché du restant de l’arrêt, autre-
                 ment dit comme si les dispositions à caractère obligatoire pouvaient être
                 lues indépendamment du raisonnement qui a conduit le tribunal à en
                 décider. Cette conception s’est largement répandue, ce qui n’a rien d’éton-
                 nant vu qu’elle n’exigeait pas un gros effort de réflexion.
                    58. Par exemple, les positivistes se montrent généralement très dogma-
                 tiques lorsqu’ils soutiennent que la force obligatoire d’un arrêt se limite
                 aux décisions énoncées dans les différents points de son dispositif, et ne
                 saurait s’étendre à ce qui est dit dans l’exposé du raisonnement. C’est là
                 une façon de voir strictement formaliste. Ses tenants invoquent le principe
                 de l’autorité de la chose jugée pour minimiser l’importance du raisonne-
                 ment sur lequel le tribunal s’est fondé. Telle est, pour ne citer qu’un
                 exemple, la position qu’a défendue le juge Anzilotti dans son opinion dis-
                 sidente jointe à l’arrêt de la CPJI sur l’Interprétation des arrêts nos 7 et 8
                 (usine de Chorzów) ; néanmoins, Dionisio Anzilotti, qui était un fin
                 juriste, a jugé bon, après avoir exposé sa position, de la nuancer dans les
                 termes suivants :
                        « En disant que seul le dispositif de l’arrêt est obligatoire, je n’en-
                      tends pas dire que seulement ce qui est matériellement écrit dans le
                      dispositif constitue la décision de la Cour. Il est certain, par contre,
                      qu’il est presque toujours nécessaire d’avoir recours aux motifs
                      pour bien comprendre le dispositif et surtout pour déterminer la
                      causa petendi. » (Arrêt no 11, 1927, C.P.J.I. série A no 13, p. 24,
                      par. 2.)

                    45 E. J. Couture, Fundamentos do Direito Processual Civil, São Paulo, Saraiva, 1946,

                 p. 354‑355 ; Fundamentos del Derecho Procesal Civil, 4e éd., Montevideo/Buenos Aires,
                 Edit. B de F, 2004, p. 347.
                    46 E. J. Couture, Fundamentos do Direito…, op. cit. supra note 45, p. 355 et 358 ; Funda‑

                 mentos del Derecho…, op. cit. supra note 45, p. 348 et 350.

                                                                                                          65




8 Ord 1050.indb 127                                                                                             25/06/14 13:11

                         demande en interprétation (op. ind. cançado trindade)                        343

                    59. Le raisonnement ou les motifs exposés dans un arrêt peuvent à
                 mon avis être librement invoqués pour interpréter tout point ou passage
                 de son dispositif qui demande à être éclairci ; en effet, on ne saurait guère
                 déterminer la portée exacte d’un point du dispositif sans tenir compte du
                 raisonnement (des motifs). Motifs et dispositif apparaissent ainsi indis­
                 sociables, et ils le sont à telle enseigne qu’il arrive que la Cour juge
                 ­utile, dans le dispositif d’un arrêt, de faire expressément référence aux
                  paragraphes pertinents des considérants 47. Dans l’interprétation qu’elle
                 vient de donner de son arrêt de 1962, par exemple, la Cour, au point 2
                 du dispositif, a fait expressément référence aux considérants figurant au
                 paragraphe 97.
                    60. Le raisonnement juridique n’est pas une opération purement intel-
                 lectuelle (procédant de la seule logique), la recherche de la justice étant
                 également guidée par l’expérience et par le principe d’équité sociale.
                 Comme je l’ai déjà dit, la fonction du juge ne saurait se réduire, tant s’en
                 faut, à énoncer des syllogismes ; l’interprétation jurisprudentielle va bien
                 au‑delà : elle puise dans toutes les sources du droit, envisage différents
                 choix, considère les faits à la lumière des normes applicables ; c’est ainsi
                 que le juge peut dire le droit dans l’exercice de son pouvoir de juris dictio.
                 Le raisonnement juridique fait appel aux éléments subjectifs de la réflexion
                 du juge.
                    61. Dans cet ordre d’idées, Piero Calamandrei, voici plus d’un demi‑­
                 siècle, aimait à rappeler que le terme sententia a la même racine que l’ex-
                 pression sentiment. Il faisait observer qu’un sujet de droit (n’en déplaise
                 aux bureaucrates) ne peut être réduit au contenu de son dossier, et qu’il
                 reste « un être vivant ». Pour la construction d’un raisonnement juridique,
                 jamais les machines électroniques ne pourront supplanter l’intelligence
                 humaine. On peut considérer que, s’il est nécessaire d’exposer les motifs
                 (les motivations) d’une décision, c’est parce qu’il importe de « donner au
                 sens de la justice une expression rationnelle » 48. L’exposé du raisonne-
                 ment (les considérants) dont procède un arrêt n’a donc pas seulement une
                 utilité pédagogique : il « sert à montrer que l’arrêt est juste, et pourquoi il
                 est juste » 49. La sententia émane de la conscience humaine, guidée par le
                 sens de la justice.


                                             IX. Observations finales

                   62. J’en arrive à mes observations finales. Je n’ai nullement l’intention de
                 reprendre ici les considérations sur l’éternelle question de la dimension tem‑
                 porelle du droit que j’ai exposées dans mon opinion individuelle jointe à l’or-

                   47 E. J. Couture, Fundamentos do Direito…, op. cit. supra note 45, p. 357 et 360 ; Funda‑

                 mentos del Derecho…, op. cit. supra note 45, p. 349 et 351.
                   48 P. Calamandrei, Proceso y Democracia, Buenos Aires, Ed. Jurídicas Europa‑­

                 América, 1960, p. 67, 80‑81 et 125.
                   49 Ibid., p. 116‑117, et voir p. 81.



                                                                                                       66




8 Ord 1050.indb 129                                                                                            25/06/14 13:11

                         demande en interprétation (op. ind. cançado trindade)                           344

                 donnance en indication de mesures conservatoires rendue par la Cour
                 le 18 juillet 2011 50. Je me bornerai à renvoyer à mes réflexions, en y ajoutant
                 un seul point. Tant que nous sommes, notre vie, notre travail s’inscrivent
                 inéluctablement dans le temps, et la conscience que le temps nous est mesuré
                 est au cœur de nos préoccupations existentielles. Dans l’interprétation qu’elle
                 vient de donner de son arrêt de 1962, la Cour n’a abordé que timidement
                 (arrêt, par. 75) la question de l’incidence que les faits survenus depuis le
                 prononcé dudit arrêt pouvaient avoir sur l’interprétation qui lui en était
                 demandée. Je pense que quelques éclaircissements s’imposent à ce sujet.
                    63. Dans sa présente interprétation de son arrêt de 1962, la Cour a fait
                 référence à maintes reprises aux faits survenus depuis le prononcé de
                 celui‑ci, lesquels avaient été portés à son attention par l’une et l’autre des
                 Parties 51. Elle ne pouvait d’ailleurs pas faire autrement. Ayant ainsi rap-
                 pelé les faits, elle a interprété son arrêt de 1962 en concentrant son atten-
                 tion sur le dispositif de celui‑ci et sur les motifs correspondants. Elle a dit
                 que, pour déterminer le sens et la portée du dispositif de l’arrêt initial, elle
                 tiendrait compte des motifs de ce dernier dans la mesure où ils éclairaient
                 l’interprétation à donner du dispositif (ibid., par. 68). Elle a ensuite pré-
                 cisé ce qu’il fallait entendre par les « environs » du temple de Préah Vihéar
                 (ibid., par. 97‑98).

                   64. Dans son ordonnance du 18 juillet 2011, la Cour, comme je l’ai fait
                 observer dans l’opinion individuelle que j’y ai jointe, avait suivi une
                 démarche englobant territoire, population et valeurs humaines, se confor-
                 mant ainsi au droit des gens de notre temps (C.I.J. Recueil 2011 (II),
                 par. 100, 114‑115 et 117). Elle a, ce 11 novembre 2013, adopté une
                 démarche semblable pour interpréter son arrêt de 1962, jugeant utile de
                 dire ce qui suit :
                        « Ainsi que cela ressort clairement des dossiers de la présente pro-
                      cédure et de celle de 1959‑1962, le temple de Préah Vihéar est, du
                      point de vue religieux et culturel, un site important pour les peuples
                      de la région, et il a été inscrit par l’UNESCO au patrimoine mon-
                      dial … A cet égard, la Cour rappelle que, en application de l’article 6
                      de la convention du patrimoine mondial [de 1972], à laquelle ils sont
                      tous deux parties, le Cambodge et la Thaïlande ont le devoir de coo-
                      pérer entre eux et avec la communauté internationale afin de proté-
                      ger le site en tant qu’élément du patrimoine universel. En outre, les
                      deux Etats ont l’obligation de ne « prendre délibérément aucune
                      mesure susceptible d’endommager directement ou indirectement » ce
                      patrimoine. » (Arrêt, par. 106.)

                    50 J’ai aussi traité de cette question dans mon opinion dissidente (par. 46‑64 et 74‑77)

                 jointe à l’ordonnance relative à des Questions concernant l’obligation de poursuivre ou d’ex‑
                 trader (Belgique c. Sénégal) (C.I.J. Recueil 2009), ainsi que dans mon opinion indivi-
                 duelle (par. 145‑157) jointe à l’arrêt rendu par la Cour en la même affaire (C.I.J. Recueil
                 2012 (II)).
                    51 Voir les paragraphes 25, 39‑40, 43‑44 et 106 de l’arrêt rendu ce jour.



                                                                                                           67




8 Ord 1050.indb 131                                                                                              25/06/14 13:11

                         demande en interprétation (op. ind. cançado trindade)                           345

                     65. En adoptant la perspective intertemporelle qu’il convenait de rete-
                 nir en l’espèce, la Cour me semble avoir donné sa caution au processus en
                 cours d’humanisation du droit international, processus auquel je me suis
                 attaché depuis le milieu des années 1990 à apporter ma contribution en
                 tant que membre, successivement, de deux juridictions internationales 52.
                 Une comparaison de l’arrêt de 1962 et de l’arrêt par lequel la Cour vient
                 d’interpréter celui‑ci illustre clairement cette évolution dans le sens de
                 l’humanisation du droit international. En accordant l’importance voulue
                 à la préservation du patrimoine culturel de l’humanité au lieu de s’intéres-
                 ser uniquement à la sauvegarde de la souveraineté territoriale, la Cour a
                 contribué à éviter un préjudice spirituel (voir ci‑dessus, par. 32‑33).
                     66. Elle l’a fait tout en appelant l’attention sur l’importance des prin‑
                 cipes généraux de droit international tels que celui qui interdit la menace
                 ou l’emploi de la force et le principe du règlement pacifique des différends
                 (voir ci‑dessus, par. 38‑39). L’évocation de l’importance qu’il faut accor-
                 der à ces principes nous amène à considérer les valeurs humaines supé-
                 rieures 53, qui sont celles de la communauté internationale tout entière.
                 C’est de ces principes que procèdent les normes applicables. Sans eux, il
                 ne pourrait tout simplement pas exister de systèmes juridiques ; aussi
                 sont‑ils d’une importance capitale, en droit international comme en droit
                 interne.
                     67. En dernière analyse, ce sont les principes fondamentaux qui
                 confèrent à chaque système juridique sa cohésion, sa cohérence et sa
                 ­légitimité, et lui donnent son indispensable dimension axiologique. Ils
                  imprègnent dans son entier l’ordre juridique international, ils en forment
                  le substrat et lui sont consubstantiels. Ces principes donnent corps à l’idée
                  d’une justice objective, transcendant la volonté individuelle des Etats. Ils
                  sont, enfin, révélateurs du status conscientiae qu’a atteint la communauté
                  internationale dans son ensemble.

                                              (Signé) Antônio Augusto Cançado Trindade.




                      52 Au sujet de la contribution que j’ai tenté d’apporter à partir de 1997‑1998 à

                 l­’enrichissement de la jurisprudence internationale, voir A. A. Cançado Trindade, Los
                  Tribunales Internacionales Contemporáneos y la Humanización del Derecho Internacional,
                  Buenos Aires, Ed. Ad‑Hoc, 2013, p. 163‑185. Pour des contributions plus anciennes, voir
                  A. A. Cançado Trindade, « A Emancipação do Ser Humano como Sujeito do Direito Inter-
                  nacional e os Limites da Razão de Estado », Revista da Faculdade de Direito da Universi‑
                  dade do Estado do Rio de Janeiro, vol. 6/7 (1998‑1999), p. 425‑434 ; A. A. Cançado Trin-
                  dade, A Humanização do Direito Internacional, Belo Horizonte/Brésil, Ed. Del Rey, 2006,
                  p. 3‑409.
                      53 J’ai traité plus en détail de l’importance des valeurs humaines fondamentales dans

                  mon opinion dissidente (par. 32‑40) jointe à l’arrêt en l’affaire des Immunités juridiction‑
                  nelles de l’Etat (Allemagne c. Italie) (C.I.J. Recueil 2012 (I)).

                                                                                                           68




8 Ord 1050.indb 133                                                                                              25/06/14 13:11

